Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-4 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on July 12, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1-4 under 35 U.S.C. 112(b) and the previous rejections of claims 1-4 under 35 U.S.C. 102(a)(1) as stated in the Office action dated April 18, 2022 have been withdrawn in light of applicant’s amendment filed on July 12, 2022. A new ground of rejection has been established as follows.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-4 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no positive recitation of “non-intersecting walls” in the instant specification. Therefore, “intersecting walls” cannot be excluded from the instantly claimed internal walls. See MPEP 2173.05(i). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotheroe (US Pub. 2002/0152715 A1).
	With respect to claims 1-4, Rotheroe (‘715 A1) discloses an additive manufacturing method for making a thin-walled metal unitary tubular member which would read on the arm for a thin-skin side stay beam as claimed comprising selecting a desired metal; depositing a first layer of metal powders on a substrate; removing an access metal powders from the first layer; depositing a second layer of the metal powders on top of the first layer; removing an access metal powders from the second layer; repeating the above steps as necessary; and forming layer by layer a thin outer wall and a plurality of non-intersecting internal web portions which would read on the at least two non-intersecting internal walls as claimed wherein the thin outer wall and the web portions at least partially define a plurality of internal cavities having desired geometries including a triangle geometry (abstract, Figs. 6A-6C, paragraphs [[0006]-[0008], [0042], [0043], [0064], [0067], [0068] and [0095]).

Response to Arguments
5.	The applicant’s arguments filed on July 12, 2022 have been fully considered but they are not persuasive.	
The applicant argues that Rotheroe (‘715 A1) does not disclose the non-intersecting walls as claimed in claim 1 as amended. In response, see the rejection of the amended features above. The examiner notes that Rotheroe (‘715 A1) does disclose that a plurality of radial of the web portions originating at the intersection of the web portion and extending to the thin outer wall are separate walls that do not intersect with each other at all (Fig. 1 and paragraph [0042]) which would read on the at least two non-intersecting internal walls as claimed.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


8/16/2022